OPINION AND ORDER
JAMES M. BURNS, District Judge.
Nearly two centuries ago, Samuel Taylor Coleridge began his epic “The Rime of the Ancient Mariner” in this familiar fashion;
It is an ancient Mariner,
And he stoppeth one of three,
By thy long grey beard and glittering eye,
Now, wherefore stopp’st thou me?
My reaction to the “Complaint in Admiralty” filed here is similar to that of the wedding guest accosted by the seemingly demented old salt in Coleridge’s poem. I haven’t the foggiest concept of the legal course plaintiff is attempting to navigate. He attempts to invoke the admiralty jurisdiction of this court through vague metaphors relating to his Oregon birth certificate as a “charter” or a “Bill of Lading” aboard a “ship of state;” the Attorney General is described as the “Master” of the vessel. He describes the Bureau of Vital Statistics as a “Public Vessel” that is “harboured within the flood plane [sic] at Box 116, Portland, Oregon 97207.” Said “Public Vessel” is allegedly “chartered in the common carriage of cargo” 1 and is under the “charter party flag” of the U.S.
While I must confess I have some admiration for plaintiff’s literary talents, his inventive pleadings do not state any basis for invoking this court’s admiralty jurisdiction under 28 U.S.C. § 1333, or under any other statute which grants jurisdiction. Instead, plaintiff creates only a sea of confusion and a case of judicial mal de mer. Ninth Circuit case law, largely through its opinions in the Franklin cases (Franklin v. Murphy, 745 F.2d 1221 (1984) and Franklin v. State of Oregon, 662 F.2d 1337 (1981)) compels trial judges not to be too hasty to dismiss pleadings which sometimes appear more frivolous to trial than to appellate judges. Nonetheless, this case *55can deserve nothing more than a judicial “deep six.”2
The Magistrate’s Findings and Recommendation, filed March 5, 1985, are approved and adopted. The complaint and this action are dismissed with prejudice. The Clerk will enter judgment accordingly.
IT IS SO ORDERED.
COMPLAINT IN ADMIRALTY
IN REM AGAINST THE PUBLIC VESSEL FOR CARGO IN PERSONAM AGAINST THE MASTER FOR POSSESSION
I
This complaint in Rem against the Public Vessel Bureau of Vital Statistics, hereinafter called the Public Vessel, for the cargo and in Personam against the Master, David Frohnmayer, Attorney General hereinafter called the Master, for the possession of the cargo.
JURISDICTION
II
This is a case of admiralty and maritime jurisdiction, as hereinafter more fully appears, and is an admiralty or maritime claim within the meaning of 28 U.S.C. and Rule 9(h) of the Federal Rules of Civil Procedure.
III
Roger E. Loe, hereinafter called Plaintiff is domiciled in Marion County at 5798 Evans Valley Road, Silverton, Oregon 97831. Therefore the jurisdiction of this Court is determined by this domicile and is within the United States District Court, District of Oregon.
IV
David Frohnmayer is the Attorney General of the State of Oregon and is the' Master of the Public Vessel.
V
Public Vessel Bureau of Vital Statistics is harboured within the flood plane at Box 116, Portland, Ore. 97207.
VI
At all times hereinafter mentioned the defendant Public Vessel was a vessel chartered in the common carriage of cargo under the flag and/or seal of the State of Oregon and under the charter party flag of the United States.
VII
Consignors delivered to the port of loading the original voluntary grants of an intangible, incorporeal hereditaments of personalty which is evidenced by the Birth Certificate, Registrar number 643 Local Registered No. 82(258) Said Birth Certificate is acting as a Bill of Lading. A certified copy of the Record on file with the Vital Records, Portland, Oregon is attached as Exhibit A.
VIII
Said Birth Certificate, Bill of Lading is now and has been stored aboard said Public Vessel as an appurtenance for the voyage of the charter party.
IX
On September 6, 1928 Roger E. Loe, Plaintiff consignee, was born as a natural individual with his legal title and on September 8, 1928 a voluntary, original grant of an intangible incorporeal hereditament of personalty was transported and delivered to the Public Vessel Bureau of Vital *56Statistics and accepted as evidenced by the signature of the Registrar and the State Seal.
X
The aforesaid Birth Certificate acting as a Bill of Lading that transported the basic grant of personalty are in fact the basis for all jurisdiction that governs the charter party’s public policy.
XI
The basic grant was voluntary and Plaintiff as consignee of the shipment is entitled to said cargo and brings this action on his own behalf.
XII
All and singular the premises are true and within the admiralty and maritime jurisdiction of the United States and this Honorable Court.
Wherefore, Plaintiffs each pray:
1. That process in due form of law according to the practice of this Court in cases in Admiralty and Maritime jurisdiction may issue against the defendant Master of the Vessel for possession of cargo citing him to appear and answer all and singular the matters aforesaid.
2. That process in due form of Law according to the practice of this Court in cases of Admiralty and Maritime jurisdiction issue against defendant Public Vessel Bureau of Vital Statistics, all relevant appurtenances, and all persons claiming any interest in such Vessel may be cited to appear and answer all and singular the matters aforesaid.
3. That this Honorable Court shall issue the summons and at the end of the 20 day period the arrest for the cargo be issued.
4. That this Honorable Court order, adjudge and decree that the Plaintiff each in the above entitled action are absolute, are in actual possession of the legal title and therefore the claims are good against the world.
5. That this Honorable Court grants a perpetual injunction to further protect the public policy, meaning the Westeng P & I Club, its associations, members, agents and subagents and to save said public policy from further damage from the former original grants and Plaintiffs each private property.
6. That the Plaintiff have such other and further relief in the premises as in Law and Justice it may be entitled to receive.

*57


RULE 12 MOTION TO DISMISS
Comes now defendant David Frohnmayer, Attorney General for the State of Oregon, and respectfully moves the court pursuant to FRCP 12(b)(6) and 12(f) to dismiss the Complaint for failure to state a claim upon which relief can be granted and in the alternative to strike the entire pleadings as impertinent. Said motions are supported by the attached Memorandum of Law and the Complaint on file herein.
Respectfully submitted,
DAVE FROHNMAYER
Attorney General
/s/ Thomas K. Elden
THOMAS K. ELDEN,
OSB # 79036
Assistant Attorney General Of Attorneys for Defendant David Frohnmayer
*58MEMORANDUM OF LAW
To borrow an adaptation of John Masefield’s poem found in Admiralty Law of the Supreme Court 3d Ed by Herbert R. Baer:
“I must go down to the seas again, to the lonely sea and the sky,
And all I ask, oh august Court, is a case to steer me by.”
No amount of case authority would shed any light on the within Complaint which is frivolous in the extreme and a patent waste of the court’s time. The business of the federal district court in Oregon is too heavy to be burdened with nonsense such as filed by plaintiff. It is respectfully submitted that the Complaint does not state a claim for relief in admiralty or under any other theory and the matter should be dismissed, or in the alternative stricken.
Respectfully submitted,
DAVE FROHNMAYER
Attorney General
/s/ Thomas K. Elden
THOMAS K. ELDEN,
OSB # 79036
Assistant Attorney General Of Attorneys for Defendant David Frohnmayer

. A rather nifty bit of alliteration, by the way; alliteration is not, however to be confused with jurisdiction.


. I must acknowledge my admiration also to the assistant attorney general (who filed the motion to dismiss this case) for his own literary efforts. He called upon an adaptation of the work of the poet John Masefield. Now that he, the plaintiff, and I have each had our turn at the bridge, we can all get on to better things. I attach copies of the complaint and of the defendant’s memorandum to this opinion for the edification of any reader of West’s Federal Supplement who is unwary enough to pause and scan this material.